Name: Council Regulation (EEC) No 3806/87 of 15 December 1987 allocating, for 1988, catch quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/3 19 . 12. 87 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3806/87 of 15 December 1987 allocating, for 1988 , catch quotas between Member States for vessels fishing in Swedish waters Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activi ­ ties (3), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983, establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas the Community and Sweden have initialled an Agreement on their mutual fishing rights for 1988, which provides, inter alia, for the allocation of certain catch quotas to Community vessels in the Swedish fishing zone ; Whereas it is for the Community to lay down, in accor ­ dance with Article 3 of Regulation (EEC) No 170/83 , the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available, they should be allocated among the HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1988 vessels flying the flag of a Member State shall be authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Sweden . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1987 For the Council The President L. GAMMELGAARD (') OJ No L 24, 27. 1 . 1983, p . 1 . (2) OJ No L 302, 15. 11 . 1985, p. 1 . P) OJ No L 207, 29 . 7 . 1987, p. 1 . No L 357/4 Official Journal of the European Communities 19 . 12. 87 ANNEX Allocation of Community catch quotas in Swedish waters for 1988 (tonnes) Species ICES division Community catch quotas Quotas allocated to Member States Cod Herring Salmon III d III d III d 2 500 (') 1 500 40 Denmark Germany Denmark Germany Denmark Germany 1 830 670 860 640 35 5 (') An additional 60 tonnes (Denmark : 45 tonnes ; Germany : 1 5 tonnes) may be taken either as plaice by-catch in the cod fishery or as cod.